      Case 1:20-cv-21601-KMW Document 19-14 Entered on FLSD Docket 04/29/2020 Page 1 of 2




                                               UNITED STATES DISTRiCT COUR丁
                                                         South6rn DistHct of F10‖ da

Case Number 20‐ 21601‐ CIV‐ VVILLiAMS



                                                                                                                    ‖
                                                                                                                    ‖!蠅 皿 ‖
                                                                                                                     Ⅲ    ‖
Plain‖ 籠
UN11■ D    STATES OF AMERICA
                                                                                                                                           1欄
VS.


駄      出 よ   :酬           F』                            Q MARK GRENtt JOSEPH GRENONl
                  鷲 1。         鴇   脚   蹴   鳳      ご

For:
Matthew Feeley
U.S.AπORNEYS OFFICE
99 NE 4th Streeti Suite 300
Mlamil FL 33132

                                                        day of Ap‖ ￨:2020 atll:5̀am to be seⅣ ed on」
                                                                                                     ORDAN              GRENON,6210 35TH AVE
Received by Servlce of Process,:nc.on the 24ぃ
W,BRADEN「 ON,FL 34209.
1,」   ason Stoiberg,do hereby amrm that on the 29th day oF Apr‖            ,2020 at 10:45 am,1:




 Description of Person Served:Age:30,Sex:m,Raceノ                Skin CO10r:whltel日 eight:518° l Weighti 1 50,Hair:brow鳥 ,ClaSSesi n
                                                                                                                                      i認
              :1:￡ 霧
      『鷺酬穏総:器 よ
 闊鑽潔謂∬黒             8ξ :搬
                                                                             1瑞
                                                                                   寵「出 謡輩l押 出  1』臓:ぎ ∬
                                                                                            ::潔 幣鷺                                          :re true

 and correct.




       GOVERNMENT
           EXHIB:T
  CASE
  NO.

        B「
  認             lイ                                                                                  P.0.BoX 653653
                                                                                                    Ml● 臓哺,FL 332● 5
                                                                                                    (305)226・ 6800

                                                                                                    0ur」 ob Sedai Nurnber SPS‑2020002129


                                                        1092‐ 20200● tab330 Sげ 」●
                                                                                ●●                            x V3.lm
                                           C● pyloht0                            ・1● c.‐ Pmcep● Serv♂ s Todb●
Case 1:20-cv-21601-KMW    Document 19-14Entered
            CV‐ 21601"KMW Documenti′
                                           Entered on FLSD
                                                on FLSD     Docket
                                                        Docket      04/29/2020
                                                               04/27/2020 Page 3 Page
                                                                                 of5 2 of 2
   Case l:20‐
                                                       7




                                     UNITED STば TES DISTRICT COURT
                                    SOUTⅡ ERNDISTRICT OF FLORIDA
                                     Case No.20・ 21601・ CIVEWILLIAMS


      UNITED STATES OFAMERICA,
                                                Pι       J
                                                     α:ヵ ′


      GttESIS Ⅱ CHURCH OF HEALTH AND                                           riervec{
         HEAHNG;
      MARK GRENON:
                                                                                                                                       算
       JOSEPH GRENON:                                                          l"艤 〕紺
       JORDAN GRENON;and
       JONATHAN GRENON,
                                            Dψ       あ れな    ,




                                            ―
                                            ―                    /
                                       suMMONSIN A CIVIL ACT10N
      TO:                     JORDAN GRENON
                               211046由 Aveヽ 呟Apt,22
                               Bradenton,FL 34207

               A lawsuit has becn fllCd against you,




      麟 翻 麟 覇轟           Matthew J.Fceley
                                                                     ,c name and address are:

                                                                                        Ross S, Goldstein
                                                                                         David A, Frank
                 Assistant United States Attorncy                                  Senior Litigation Counscl
                  United States Attol■ Cy's Ofnce                             United Stateo Depar"tment of Justice
                fortho Southcm I)istrict of Flolida                              Consumer Protection Branch
                    99 NE 4t"Strcct,Suite 300                                            P,O, Box 386
                         Miami,FL 33132                                             Washington, DC 20044

                                                                                                              in
              If you fail to respond, judgment by default will be entered against you for the relief demanded
       the complaint, You mus[ also flle your all$wer or notion with  the court,


                                                                                                              suttMioNs

                                                                                                          s/ハ ′
                                                                                                              lSha 8,as′ ey・ Marrfrl
                   Apr   27,2020
       Date;                                                                                                Brputy QJ{rh
                                                                                                            U,$. Uls-rllut CourtS
                                                                                   Anguh E. Noblc
                                                                                   Clrtrk n[ Court
